DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10 and 13-14 have been amended.
Claims 15-18 are newly presented.
Claims 1-3 and 6-18 as presented May 16, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 6-9 recite a method for assessing the risk of the development of DIC in a patient diagnosed with SIRS, which is within the statutory category of a process. Claim 4 recites a non-transitory computer readable storage medium tangibly encoded with computer- executable instructions, which is within the statutory category of an article of manufacture. Claims 10-14 recites a system for assessing the risk of the development of DIC in a patient diagnosed with SIRS, which is within the statutory category of a machine. Claims 15-18 recite a method for treating the risk of the development of DIC in a patient diagnosed with SIRS, which is within the statutory category of a process.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computingreceive patient data; 
diagnosing said patient for SIRS;
inputting, via the graphical user interface, patient-specific diagnostic data onto the processorand storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; 
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, 
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; 
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; 
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; 
windowing said processed vital signs data; 
calculating statistical features from said windowed vital signs data; 
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; 
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and 
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold; and
recommending that a treatment be administered to the patient as a result of diagnosing the patient at being at risk of DIC.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the computing system with a graphical user interface, processor, non-transitory computer readable storage medium, the claim recites steps of diagnosing the patient with SIRS, inputting diagnostic data, acquiring vital signs data, obtaining and inputting biomarker data, monitoring, pre-processing and windowing vital sign data, calculating and analyzing statistical features, determining that a value meets or exceeds a DIC probability threshold, and diagnosing the patient as being at risk for DIC. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. assessing the risk of DIC in a patient with SIRS). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 10 and 15 recite at least one abstract idea.
Similarly, dependent claims 2-3, 8-9, 11-12 and 16-17 further narrow the abstract idea described in the independent claims. Claims 2-3, 8, 11 and 16 describe the vital sign data and/or biomarker data. Claims 9, 12 and 17 describe the statistical features. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 10 and 15.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-3 and 6-18 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computing receive patient data; 
diagnosing said patient for SIRS;
inputting, via the graphical user interface, patient-specific diagnostic data onto the processorand storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; 
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, 
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; 
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; 
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; 
windowing said processed vital signs data; 
calculating statistical features from said windowed vital signs data; 
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; 
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and 
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold; and
recommending that a treatment be administered to the patient as a result of diagnosing the patient at being at risk of DIC.
The claim recites the additional elements of a computing system with a graphical user interface, processor and non-transitory computer readable storage medium that implement the identified abstract idea. The computing system with a graphical user interface, processor, and non-transitory computer readable storage medium are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Claim 1 further recites the additional element of recommending a treatment. Under practical application, recommending a treatment is a form of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-3, 6-9, 11-14 and 16-18 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 further define the non-transitory computer readable storage medium. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Additionally, claims 1, 10 and 15 and dependent claims 6, 7, 13-14 and 18 recite the additional elements of administering and/or recommending a treatment. Under practical application, administering and/or recommending a treatment are forms of extra-solution activity, and more specifically, insignificant application. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Claims 1, 10 and 15 and dependent claims 6, 7, 13-14 and 18 fall under the category of insignificant application as they are properly analogized to “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (MPEP 2106.5(g)). Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-3 and 6-18 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system with a graphical user interface, processor and non-transitory computer readable storage medium were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
The dependent claims 2-3, 6-9, 11-14 and 16-18 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 further define the predictive module and the non-transitory computer readable storage medium. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Additionally, claims 1, 10 and 15 and dependent claims 6, 7, 13-14 and 18 recite the additional elements of administering and/or recommending a treatment. Under practical application, administering and/or recommending a treatment are forms of extra-solution activity, and more specifically, insignificant application. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Claims 1, 10 and 15 and dependent claims 6, 7, 13-14 and 18 fall under the category of insignificant application as they are properly analogized to “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (MPEP 2106.5(g)). Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of administering and/or recommending a treatment were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field (see US Patent No. 9,910,052 B2 and US 2015/0198616 A1). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
Therefore, claims 1-3 and 6-18 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Specifically, the claims recite “administering an anti-coagulant treatment” and/or “administering an anti-arrhythmic treatment”.  The as-filed disclosure is silent as to administering any type of treatment. There is no description of actually administering treatment in the as-filed disclosure. The word “administer” or equivalents thereof do not appear in the as-filed disclosure. See, e.g., Spec. pg. 14 lines 5-8. The present application discloses an intervention of an anti-coagulant or anti-arrhythmic treatment, but does not disclose the administration of an anti-coagulant or anti-arrhythmic treatment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2011/0118569 A1) in further view of Nicolaes (US 2014/0162978 A1), Lowery Jr. (US 2013/0260367 A1), Lorator (EP 3 424 418 A1) and Boisrame-Helms (US 2019/0011466 A1).
Regarding claim 1, Shi teaches: A method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computing system comprising […] a non-transitory computer readable storage medium, and a processor configured to receive patient data; (computational device with a microprocessor, display and storing capability [0078], [0254])
diagnosing said patient for SIRS; (detecting SIRS in a subject, subject that is SIRS-positive [0141]-[0143]; subject with clinical presentation of SIRS [0111], [0105]-[0109])
inputting […], patient-specific diagnostic data onto the processor and storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; (receiving temperature, respiratory rate, lysophosphatidylcholine (LPC) and one or more biomarker measurements [0078], [0080], [0008]; device with a microprocessor capable of receiving and a module for storing the measurements [0082]; clinical marker values such as vital signs are stored [0267], [0117])
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, (collecting vital signs from the patient and storing them, Fig. 1, [0255], [0117], [0267]; device with a microprocessor capable of receiving and a module for storing the measurements [0082])
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, […] (collecting a sample from the patient, which is analyzed in a laboratory to obtain biomarker values, Fig. 1, [0255]; microprocessor capable of receiving and a module for storing the measurements [0082]; measuring at a plurality of time points one or more biomarkers in fluids or tissues of the subject [0040])
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; (subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238]; device with a module for storing the measurements [0082])
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; […] processed vital signs data; (marker values include vital signs and biomarkers values [0270]; the logistic regression algorithm orders the marker values into linear combinations, and since the maximum is prone to being an outlier, a second highest point is used for a linear combination [0341]-[0342], [0290])
calculating statistical features from said […] vital signs data; (marker values include vital signs and biomarkers values [0270]; applying an algorithm that is a statistical model to marker values of the subject [0272], [0274])
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; marker values include vital signs and biomarkers values [0270]; device with a module that stores the results [0080])
Shi does not teach:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data;
However, Nicolaes in the analogous art teaches:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; (septic shock may culminate into DIC, which results in multiorgan system failure [0094]; indicators of septic shock include elevated lactate and bilirubin levels [0020], [0034]-[0036], [0064], [0083]-[0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to include biomarker measurements of total bilirubin and lactate as taught by Nicolaes. The inclusion of these biomarkers allow some of the signs of end-organ dysfunction in septic shock to be detected in a patient (Nicolaes [0082]-[0090]). 
Shi and Nicolaes do not teach:
a graphical user interface
via the graphical user interface
However, Lowery Jr. in the analogous art teaches:
a graphical user interface ([0667])
via the graphical user interface ([0667])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi and Nicolaes to include a graphical user interface as taught by Lowery Jr. The graphical user interface allows users to set parameters on the system (Lowery, Jr. [0667]).
Shi, Nicolaes and Lowery Jr. do not teach:
windowing of vital signs data 
windowed vital signs data
However, Lorato in the analogous art teaches:
windowing of vital signs data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital signs data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes and Lowery Jr. to include windowing of vital sign data as taught by Lorato. This allows for a method for monitoring vital signs of a patient which is less affected by the patient’s body movements (Lorato [0012]). 
Shi, Nicolaes, Lowery Jr. and Lorato do not teach:
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold; and
recommend that a treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC.  
However, Boisrame-Helms in the analogous art teaches:
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold; and (the prediction score value of greater than -0.47 indicates DIC and/or the appearance of DIC [0202]-[0204])
recommend that a treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC. (recommending the administration of anticoagulant therapy for patients diagnosed with DIC [0161], Fig. 4, [0189]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes, Lowery Jr., and Lorato to include a predictive model value that meets or exceeds a DIC probability threshold predicting the likely development of DIC and diagnosing and recommending treatment for the patient at risk for DIC as taught by Boisrame-Helms. Detecting DIC in a patient using predictive methods may enhance prognosis of the patient and reduce treatments costs (Boisrame-Helms [0023]-[0024]). Recommending treatment for patients with DIC ensures the appropriate indication for treatment and prevents inappropriate usage of medications (Boisrame-Helms [0189], [0171], [0161]). Further, applying a probability threshold provides for a confident prediction with favorable specificity and sensitivity (Boisrame-Helms [0116]-[0117]). 
Regarding claim 2, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said biomarker measurement data is analyzed with respect to said predictive model that is stored on said non-transitory computer readable storage medium (the predictive model is based on the application of marker values including biomarker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290], [0270]; device with a module that stores the results [0080])
Regarding claim 3, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said vital sign data and said biomarker measurement data are both analyzed together with respect to said predictive model that is stored on said non- transitory computer readable storage medium (the predictive model is based on the application of marker values including vital signs and biomarker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290], [0270]; device with a module that stores the results [0080])
Regarding claim 6, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi does not teach:
administering an anti-coagulant treatment to the patient as a result of diagnosing the patient as being at risk of DIC
However, Boisrame-Helms in the analogous art teaches:
administering an anti-coagulant treatment to the patient as a result of diagnosing the patient as being at risk of DIC (anticoagulant therapy for patients at risk for DIC [0189], [0007])
Regarding claim 8, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said vital signs data comprises one or more of heart rate, respiration rate, and oxygen saturation (clinical markers include respiratory rate and heart rate [0049])
Regarding claim 9, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein the statistical features calculated from the […] vital sign data comprise one or more of average, standard deviation, kurtosis, skewness, and quantile values of the […] vital sign data (respiratory rate and temperature marker data represented in quantiles with a cross representing the average [0402], Fig. 4)
Shi and Lowery Jr. do not teach:
windowed vital sign data 
windowed vital sign data 
However, Lorato in the analogous art teaches:
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
Regarding claim 10, Shi teaches: A system for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a vital sign acquisition system configured to obtain initial vital sign data and updated vital sign data from the patient; (collecting vital signs from the patient and storing them, Fig. 1, [0255], [0117], [0267]; subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238])
a storage medium configured to store patient data; (computational device with storing capability [0078], [0254]; a module for storing the measurements [0082])
biomarker measurement data obtained via laboratory testing of a sample obtained from the patient, […]; (collecting a sample from the patient, which is analyzed in a laboratory to obtain biomarker values, Fig. 1, [0255]; microprocessor capable of receiving and a module for storing the measurements [0082]; measuring at a plurality of time points one or more biomarkers in fluids or tissues of the subject [0040])
a trained predictive model configured to analyze one or more statistical features of vital sign data and biomarker measurement data […] (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; a training of samples of subjects was used to fit the algorithm for the predictive model [0272], [0352], [0125]; marker values include vital signs and biomarkers values [0270])
a processor configured to: (i) receive the initial vital sign data from the vital sign acquisition system and store the received initial vital sign data in the storage medium; (collecting vital signs from the patient and storing them, Fig. 1, [0255], [0117], [0267]; device with a microprocessor capable of receiving and a module for storing the measurements [0082])
(ii) receive the biomarker measurement data and store the received biomarker measurement data in the storage medium; (collecting a sample from the patient, which is analyzed in a laboratory to obtain biomarker values, Fig. 1, [0255]; microprocessor capable of receiving and a module for storing the measurements [0082]; measuring at a plurality of time points one or more biomarkers in fluids or tissues of the subject [0040])
(iii) receive the updated vital sign data from the vital sign acquisition system and store the received updated vital sign data in the storage medium; (subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238]; device with a module for storing the measurements [0082])
(iv) pre-process the stored initial and updated vital sign data to generate processed vital sign data, including assessing quality of the vital sign data and removing one or more outliers from the vital sign data; (v) […] the processed vital sign data; (marker values include vital signs and biomarkers values [0270]; the logistic regression algorithm orders the marker values into linear combinations, and since the maximum is prone to being an outlier, a second highest point is used for a linear combination [0341]-[0342], [0290])
 (vi) calculate one or more statistical features from the […] vital sign data; (marker values include vital signs and biomarkers values [0270]; applying an algorithm that is a statistical model to marker values of the subject [0272], [0274])
 (vii) analyze, using the trained predictive model, the calculated one or more statistical features and the stored biomarker measurement data to generate a value predictive of the patient's risk of developing DIC; (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; a training of samples of subjects was used to fit the algorithm for the predictive model [0272], [0352], [0125]; marker values include vital signs and biomarkers values [0270])
Shi does not teach:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data;
However, Nicolaes in the analogous art teaches:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; (septic shock may culminate into DIC, which results in multiorgan system failure [0094]; indicators of septic shock include elevated lactate and bilirubin levels [0020], [0034]-[0036], [0064], [0083]-[0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to include biomarker measurements of total bilirubin and lactate as taught by Nicolaes. The inclusion of these biomarkers allow some of the signs of end-organ dysfunction in septic shock to be detected in a patient (Nicolaes [0082]-[0090]). 
Shi and Nicolaes do not teach:
a graphical user interface;
However, Lowery Jr. in the analogous art teaches:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; (monitoring analytes for the diagnosis and management of sepsis or SIRS in a patient [0069]; magnetic particles for detecting each analyte of biomarkers in a hepatic function panel including total bilirubin and lactate [0310]-[0311], [0098])
a graphical user interface; ([0667])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi and Nicolaes to include biomarker measurements of total bilirubin and lactate and a graphical user interface as taught by Lowery Jr. inclusion of these biomarkers allow for the detection of liver damage or disease (Lowery Jr. [0310]). The graphical user interface allows users to set parameters on the system (Lowery, Jr. [0667]).
Shi, Nicolaes and Lowery Jr. do not teach:
window vital sign data 
windowed vital sign data
However, Lorato in the analogous art teaches:
window vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes and Lowery Jr. to include windowing of vital sign data as taught by Lorato. This allows for a method for monitoring vital signs of a patient which is less affected by the patient’s body movements (Lorato [0012]). 
Shi, Nicolaes, Lowery Jr. and Lorato do not teach:
to determine a value predictive of the patient's risk of developing DIC;
(viii) determine that the generated value meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC; and 
(ix) diagnose the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold;  
And (x) recommend that a treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC.  
However, Boisrame-Helms in the analogous art teaches:
determine a value predictive of the patient's risk of developing DIC;  (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
(viii) determine that the generated value meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC; and (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
(ix) diagnose the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold; (the prediction score value of greater than -0.47 indicates DIC and/or the appearance of DIC [0202]-[0204])
And (x) recommend that a treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC. (recommending the administration of anticoagulant therapy for patients diagnosed with DIC [0161], Fig. 4, [0189])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes, Lowery Jr., and Lorato to include a predictive model value that meets or exceeds a DIC probability threshold predicting the likely development of DIC and diagnosing and recommending treatment for the patient at risk for DIC as taught by Boisrame-Helms. Detecting DIC in a patient using predictive methods may enhance prognosis of the patient and reduce treatments costs (Boisrame-Helms [0023]-[0024]). Recommending treatment for patients with DIC ensures the appropriate indication for treatment and prevents inappropriate usage of medications (Boisrame-Helms [0189], [0171], [0161]). Further, applying a probability threshold provides for a confident prediction with favorable specificity and sensitivity (Boisrame-Helms [0116]-[0117]). 
Claims 11 and 16 recite substantially similar limitations as those already addressed in claim 8, and, as such are rejected for similar reasons as given above. 
Claims 12 and 17 recite substantially similar limitations as those already addressed in claim 9, and, as such are rejected for similar reasons as given above. 
Regarding claim 13, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the system of claim 10 as described above. 
Shi further teaches:
wherein the processor is further configured to: […] (computational device with a microprocessor [0078], [0254])
Shi does not teach:
recommend that the treatment to be administered to the patient as a result of diagnosing the patient as being at risk of DIC is an anti-coagulant treatment
However, Boisrame-Helms in the analogous art teaches:
recommend that the treatment to be administered to the patient as a result of diagnosing the patient as being at risk of DIC is an anti-coagulant treatment  (decision tree recommending anticoagulant therapy for patients diagnosed with DIC [0161], Fig. 4)
Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Regarding claim 18, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 15 as described above. 
Shi does not teach:
where the method further comprises administering to the patient, as a result of diagnosing the patient as at risk of DIC, an anti-coagulant treatment and/or anti-arrhythmic treatment 
However, Boisrame-Helms in the analogous art teaches:
where the method further comprises administering to the patient, as a result of diagnosing the patient as at risk of DIC, an anti-coagulant treatment and/or anti-arrhythmic treatment (administering anticoagulant therapy for patients at risk for DIC [0189], [0007], [0161], Fig. 4)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Nicolaes,  Lowery Jr., Lorato and Boisrame-Helms in further view of Rosenfeld (US 2006/0122869 A9).  
Regarding claim 7, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi does not teach:
[…] treatment to the patient as a result of diagnosing the patient as being at risk of DIC
However, Boisrame-Helms in the analogous art teaches:
[…] treatment to the patient as a result of diagnosing the patient as being at risk of DIC (anticoagulant therapy for patients at risk for DIC [0189], [0007])
Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms do not teach:
administering an anti-arrhythmic treatment
However, Rosenfeld in the analogous art teaches:
administering an anti-arrhythmic treatment (administer antiarrhythmic treatment [0346], Fig. 33C – item 2156)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms to include administering an antiarrhythmic treatment as taught by Rosenfeld. This is the appropriate treatment for a patient with continued supra ventricular tachycardia according to evidence based guidelines (Rosenfeld [0346], [0336], [0231], Table 1).
Regarding claim 14, Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms teach the system of claim 10 as described above. 		
Shi further teaches:
wherein the processor is further configured to: […] (computational device with a microprocessor [0078], [0254])
Shi does not teach:
[…] treatment to be administered to the patient as a result of diagnosing the patient as being at risk of DIC […] 
However, Boisrame-Helms in the analogous art teaches:
[…] treatment to be administered to the patient as a result of diagnosing the patient as being at risk of DIC […] (anticoagulant therapy for patients at risk for DIC [0189], [0007])
Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms do not teach:
recommend that the treatment be administered to the patient is an arrhythmic treatment
However, Rosenfeld in the analogous art teaches:
recommend that the treatment be administered to the patient is an arrhythmic treatment (recommendations for starting antiarrhythmic treatment [0346], Fig. 33C – item 2154)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Nicolaes, Lowery Jr., Lorato and Boisrame-Helms to include recommending antiarrhythmic treatment as taught by Rosenfeld. This provides a treatment recommendation for a patient that has converted to sinus rhythm after unstable supra ventricular tachycardia according to evidence based guidelines (Rosenfeld [0346], [0336], [0231], Table 1).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-3 and 6-18, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive for the reasons presented in the Advisory Action dated April 27, 2022. 
Regarding Applicant’s argument that claim 6 and 7 “set forth a particular treatment or prophylaxis”, although a particular treatment has been recited, there is not adequate support for treating DIC with the specified treatments in the Specification (see MPEP 2163(II)(A)(3)(a)). Therefore, claims 6 and 7 are categorized as forms of extra-solution activity; the invention is not coming up with a particular treatment for a patient it is recommending that a patient should be treated, with the extra-solution activity of treating the patient. See details in the 101 rejection above.  
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-3 and 6-18, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for the reasons presented in the Advisory Action dated April 27, 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A./Examiner, Art Unit 3686                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626